EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mr. Paul B. Johnson, Esq. (Reg. No. 59,375) on June 18, 2021.
The application has been amended as follows: 
Claims 1-20 were CANCELED.
21. (New)  A water filter system, comprising: 
an upper chamber having an open top;
a lower chamber fluidically coupled to said upper chamber for receiving water from said upper chamber; 
a lid sized to cover said open top of said upper chamber; 
a filter medium located at least partly within said upper chamber and positioned to filter water passing therethrough as it flows from said upper chamber to said lower chamber by gravity; 
a removable rigid dispensing spigot;
a hose wand dispensing spigot in fluid communication with an interior of said lower chamber;
at least one opening proximate a bottom of the lower chamber for mounting and placing said rigid dispensing spigot in fluid communication with said interior of said lower chamber; 

a container for providing water to said upper chamber and further sized to receivingly store said upper chamber and said lower chamber therein in a portable configuration.
22. (New) The water filter system of claim 21, wherein said hose wand dispensing spigot is fluidically coupled with a second opening proximate a bottom of said lower chamber placing said hose wand dispensing spigot in fluid communication with the interior of said lower chamber.
23. (New) The water filter system of claim 21, wherein said hose wand dispensing spigot is fluidically coupled with a portion of a conduit of said removable rigid dispensing spigot placing said hose wand dispensing spigot in fluid communication with the interior of said lower chamber.
24. (New) The water filter system of claim 21, further comprising:
a silver antimicrobial piece within said lower chamber.
25. (New) The water filter system of claim 24, wherein said silver antimicrobial piece comprises a grate.
26. (New) The water filter of system claim 21, wherein said ultraviolet light source is a light emitting diode or LED, emitting short wavelength ultraviolet or UVC light.
27. (New) The water filter system of claim 21, wherein said ultraviolet light source is mounted in a lower portion of said lower chamber.

29. (New) The water filter system of claim 21, further comprising a programmable power controlling circuit configured to facilitate one or more of: automatically cycle said ultraviolet light source between an on state and an off state on a predetermined schedule; and automatically cycle said ultraviolet light source between a high intensity on state and a low intensity on state on a predetermined schedule.
30. (New) The water filter system of claim 21, further comprising a watertight seal situated between said upper chamber and said lower chamber, said watertight seal preventing water from exiting the filter system where the upper chamber is coupled to the lower chamber.
31. (New) The water filter system of claim 30, further comprising a clamp coupled with said watertight seal and capable of biasing said watertight seal to compress said watertight seal.
32. (New) The water filter system of claim 21, further comprising an inlet fluidically coupled with an interior of said upper chamber for providing a flow of water from an external water source to said upper chamber while said lid of said upper chamber is in a closed configuration.
33. (New) The water filter system of claim 21, wherein said upper chamber and said lower chamber are sized and shaped to allow the filter system to collapse for storage by allowing one of said upper chamber and said lower chamber to be stored within the other.

35. (New) The water filter system of claim 21, further comprising an indicator light located on an outside surface of the filter system and configured to indicate whether the ultraviolet light source is turned on.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a water filter system comprising in combination, an upper chamber having an open top; a lower chamber fluidically coupled to said upper chamber for receiving water from said upper chamber; a filter medium located at least partly within said upper chamber and positioned to filter water passing therethrough as it flows from said upper chamber to said lower chamber by gravity; a removable rigid dispensing spigot; a hose wand dispensing spigot in fluid communication with an interior of said lower chamber; at least one opening proximate a bottom of the lower chamber for mounting and placing said rigid dispensing spigot in fluid communication with said interior of said lower chamber; and a container for providing water to said upper chamber and further sized to receivingly store said upper chamber and said lower chamber therein in a portable configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

I. Claims 1-7, drawn to a METHOD OF SANITIZING WATER, classified in C02F 1/001.
II. Claim 8-20, drawn to a WATER FILTER SYSTEM, classified in B01D 2201/342.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process, such as the filtration of organic liquids.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the fields of search are not coextensive and searching/examining both groups would impose an undue burden upon the scarce administrative resources of the United States Patent and Trademark Office.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Johnson, an election was made without traverse to prosecute the invention of Group II.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776